—Order, Supreme Court, Bronx County (Alan Saks, J.), entered November 25, 1994, which, in action for wrongful death and personal injuries arising out of an automobile accident, as limited by defendants’ brief, granted plaintiff Public Administrator’s motion to vacate defendants-appellants’ notice to take his deposition, unanimously affirmed, without costs.
We agree with the IAS Court that plaintiff Public Administrator, who was appointed administrator of the decedents’ estates because no member of either of their families was qualified to so serve, is a "nominal party”, who neither knew the decedents nor had any connection with their families or the other parties to the action before his appointment. In these circumstances, his deposition cannot possibly lead to disclosure of any material and necessary facts (see, Allen v Cromwell-Collier Publ. Co., 21 NY2d 403, 406-407). There is no merit to defendants’ argument that the Public Administrator’s status as a party is sufficient to entitle them to his deposition. Concur — Sullivan, J. P., Milonas, Rosenberger, Kupferman and Nardelli, JJ.